Case 1:20-cv-01630-JEB Document 30-3 Filed 07/14/20 Page 1 of 3

UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

WHITMAN-WALKER CLINIC, Inc. et.
al.
(Plaintiffs)

Ve 1:20-cv-01630-JEB

U.S. DEPARTMENT OF HEALTH AND
HUMAN SERVICES et. al.
(Defendants)

DECLARATION OF LISA BOUCHER CO-OWNER OF ww BRIDAL

1. I, Lisa Boucher, declare under the penalty of perjury, pursuant to 28 USC sec. 1746 as
follows:

2. | am over 18.

3. 1am a resident of Bloomsburg, Pennsylvania. Twenty-two years ago, my family purchased
WW Bridal Boutique. Our plan was to be a light to our community while providing brides and
grooms with their wedding attire. During those years, we were able to provide an income for our
families. We were able to raise our children without seeking day care. We did not hide the fact
that we are Christians. We played Christian music and displayed bible verses throughout the
store. We attached gospel tracks to gowns and tuxedos. We felt this was the perfect opportunity
to show God’s love to everyone we served.

2. In May 2014, Pennsylvania’s governor legally recognized same sex marnage. We knew at
that time we would have to decide if we were able to service those events. After seeking
guidance from our pastor and much prayer, we came to the decision we could not violate our
faith by participating in same sex weddings.
Case 1:20-cv-01630-JEB Document 30-3 Filed 07/14/20 Page 2 of 3

3. In August, we received a call from one of our customers. She wanted to make a fitting
appointment for a bridesmaid dress she had purchased. She also advised us that she wanted to
make an appointment to view our gowns with her partner, who was also a woman. We advised
her at that time, we were not serving same sex weddings due to our faith. Within a day, one of
the local media stations came to our door seeking a comment. We explained our position off
camera.

4. One week later, the local lgbt activists petitioned our town council to seek a
non-discrimination ordinance. This ordinance would force us to go against our beliefs in
traditional marriage or close. Once this process started, more of the local new stations covered
our story. It did not take long for the coverage to become national news. During this time, we
received hundreds of hateful emails, voicemails and facebook posts. We also received threats of
arson, rape and murder not just to us, but our employees and even our children. The police
advised us to close our doors for at least 2 weeks due to these threats. We became appointment
only during this time.

5. In December 2014, the ordinance failed to pass by a 5 to 4 vote. After the meeting, the local
Igbt activists gathered outside of the fire hall to strategizing their next plan of attack.

6. In July 2017, a same sex couple drove over 50 miles away, passing over a dozen other bridal
boutiques to view our gowns. We feel this was a targeted attempt to start the process of an
ordinance or gain national attention for free services. One of the women grew up close to
Bloomsburg and posted that she knew there was a boutique in Bloomsburg that could not service
same sex weddings due to faith. She visited the other bridal boutique before coming in to our
store. When the couple came in, they filled out a form which stated bride and grooms
information. After replacing groom with bride on form, we advised them we could not service
same sex weddings due to our faith. The couple posted on facebook and within an hour, we
started receiving hateful message on our facebook page. The post went viral and the national
news picked up on the story again. Our doors were locked for another 2 weeks due to additional
threats to us, our employees and our children.

7. During the fall election, the current town council members made it known, if given an
opportunity, they would pass a non-discrimination ordinance. We were call bigots, racists and
intolerant at an election forum relentlessly. We have documentation from the Democratic
committee meeting of a plan to fight with us and make it a “done deal”. Due to the election
results, we felt it was only a matter of time until someone would target our boutique to start the
ordinance process. My family could not handle another attack.
Case 1:20-cv-01630-JEB Document 30-3 Filed 07/14/20 Page 3 of 3

8. With heavy hearts, we decided to close our doors on March 31, 2018 and only service current
brides until the end of the year. Religious liberty is under attack in our country. Due to this
attack, we have decided to seek protection by asking legislators to sponsor, introduce and pass
The Marriage and Constitution Restoration Act. Christians have the right under the First
Amendment to exercise our faith, not just at home, but in the public square. This right must be
protected from the religion of lgbt Secular Humanism attempts to silence anyone that disagrees
with their agenda. All of the suffering that my family has had to endure is the direct result of the
government’s decision to endorse and entangle itself with LGBTQ ideology. We are asking that
the Courts and legislators obey their duty under Article VI by requiring the government to
disentangle itself with the LGBTQ church and the religion of Secular Humanism by simply
enforcing the First Amendment Establishment Clause of the United States Constitution.

9. Here is one article about our closing.
https://www.christianpost.com/news/christian-bridal-shop-closes-down-over-fear-of-lgbt-law-aft
er-facing-death-threats-220306/. I have also prepared a timeline of events.

10. 1. I, Lisa Boucher, declare under the penalty of perjury that the above statements are true and
accurate.

Aor Brek.

Lisa Boucher
Co-owner of WW Bridal
http://wwbridal.com/
